—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered June 20, 1996, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility including inconsistencies in testimony were properly presented to the jury and we see no reason to disturb its findings. That defendant was acquitted of the two sexual offenses did not preclude the guilty verdict on the burglary count, particularly where the proof showed that defendant brandished a knife at the victim throughout the incident. Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ.